Title: From Thomas Jefferson to William Strickland, 30 June 1803
From: Jefferson, Thomas
To: Strickland, William


          
            Dear Sir 
                     
            Washington June 30. 1803.
          
          It is long since I had the pleasure of hearing from you, of which I take all the blame on myself; acknoleging myself to be entirely the defaulter. with a mass generally before me which will not admit delay, I have suffered those things to lie too long which might bear some postponement without reproach. knowing your love of agriculture, and your skill in it, I could not pretermit the occasion of sending you the inclosed pamphlet on the use of Gypsum, by a mr Binns, a plain farmer, who understands handling his plough better than his pen. he is certainly somewhat of an enthusiast in the use of this manure: but he has a right to be so. the result of his husbandry proves his confidence in it well founded, for from being poor, it has made him rich. the county of Loudon, in which he lives, exhausted & wasted by bad husbandry, has, from his example, become the most productive one in Virginia: and it’s lands, from being the lowest, sell at the highest prices. these facts speak more strongly for his pamphlet than a better arrangement & more polished phrases would have done. were I now a farmer I should surely adopt the gypsum. but when I found myself called from home for four years certain, perhaps for eight, I leased the farms in which I had begun the course of husbandry which you saw: obliging the tenant to continue the same. he does so in a good degree, and I have reason to be content with the result.
          We see here with great concern the necessity which seems to have befallen you of renewing the war, in order to stop the torrent which is overwhelming the world. the interest which my countrymen felt in the first stages of the French revolution has been done away by it’s issue: and they no longer see the good of mankind as likely to flow from the successes of that nation. still enamoured however with peace & commerce, we hope to find the indulgence of them in the interest of both parties: and that doing no injustice ourselves, none will be offered us. we have important interests indeed to settle, but we would rather settle them by reason than an appeal to force.
          It will always give me great pleasure to hear of your welfare and that of those dear to you: and it is with great sincerity that I assure you of my constant attachment, and great esteem & respect.
          
            Th: Jefferson
          
        